DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  It appears that the limitations required of claim 15 are already encompassed by the limitations of instant claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 8, 10-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sato et al.(JP 2003-47459 with corresponding machine translation) as evidenced by the reference of Homent et al.(US 6,540,078).
With respect to claim 1, the reference of Sato et al. discloses a dish (Figs. 5-8)(reproduced below) that includes: a polymeric base (3) (¶[0016] of the machine translation) having a circular dish region (1), an upwardly extending sidewall (2) and a corner formed between the bottom (1) and the sidewall (2); a channel (formed by ridge (7)) in an interior surface of the base (3) at the corner; a base stacking ring (7)(ridge) in an exterior surface of the base at the corner; wherein each of the circular dish region, the upwardly extending sidewall and the corner have a thickness.  The reference of Sato et al. also discloses that the base is used with a lid (4) that includes a circular flat lid region (6), a downwardly extending sidewall (5) and a corner between the lid region (6) and sidewall (5); a groove (formed by ridge (9)) in an interior surface of the lid at the corner; a lid stacking ring (ridge)(9) in an exterior surface of the lid at the 
    PNG
    media_image1.png
    752
    633
    media_image1.png
    Greyscale
corner, the lid stacking ring (9) circumscribing and bordering the circular flat lid region (6); wherein each of the circular lid region, the downwardly extending sidewall and the corner have a thickness.  As shown in the embodiment of Figs. 5 and 7, it can be seen that when the bottom of the base (1) is stacked on top of the lid (4), the base stacking ring (7) fits concentrically inside the lid stacking ring (9) and is disposed on the circular flat lid region (6).  While the reference is silent to the specifics of the thicknesses of the base, sidewall and corner and the thickness of the lid, sidewall and corner, the reference discloses that the device is formed using sheet molding or vacuum forming (¶[0013] and [0016]).  
The reference of Homent et al. discloses that when forming a polymer container using sheet plastics as is disclosed by the reference of Sato et al., the thickness of the molded article is relatively uniform (col. 5, line 6-22).
In view of this disclosure, one of ordinary skill in the art would recognize that the thicknesses of the base, sidewall and corner of the reference of Sato et al. would inherently meet the claim limitation of thicknesses being within 30% of one another.
If not, it clearly would have been well within the purview of one having ordinary skill in the art to ensure that the molding process of making the base would result in a uniform thickness as suggested by the reference of Homent et al.
With respect to claim 2, in the absence of further recited structure defining “base vent”, the openings or spaces (8)(Fig. 3) of Sato et al. can be considered base vents since the openings allow venting from the bottom of the base surface relative to the ridge (7) on the bottom of the base.
With respect to claim 4, the vents (8) are arranged equidistant from one another (Fig. 6).
With respect to claim 8, the lid (4) further includes at least three ribs (13)(Fig. 5) extending downwardly from the interior surface of the lid at the corner so as to create space (12) between the lid (4) and base (3).
With respect to claim 10, the ribs (13) are arranged equidistant from one another (Fig. 5).
With respect to claim 11, in the absence of further recited structure defining “vent”, the openings or spaces (10)(Fig. 5) of Sato et al. can be considered vents since the openings allow venting from the top of surface (6) relative to the ridge (9) on the top of the lid (4).
With respect to claim 12, the vents (10) are arranged equidistant from one another (Fig. 5).
With respect to claim 13, the ribs (13) and vents (10) are co located in the lid (4)(Fig. 5).
With respect to claim 15, when stacked one on top of the other, the base stacking ring (7) of the top dish fits within the lid stacking ring (9) of the other dish (Figs. 5 and 7).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al.(JP 2003-47459 with corresponding machine translation) as evidenced by the reference of Homent et al.(US 6,540,078).
The references of Sato et al. and Homent et al. have been discussed above with respect to claim 1.
With respect to claim 3, while the reference of Sato et al. discloses at least three base vents (8), claim 3 differs by reciting that the device includes at least four base vents.
In the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to determine the optimum number of vents based merely on the size and/or intended use of the device while maintaining the efficiency of the device.
With respect to claim 9, while the reference of Sato et al. discloses the use of ribs (13), the reference is silent with respect to the shape of the ribs.  
However, in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to determine the optimum shape of the ribs while providing the spacing function and maintaining the efficiency of the device.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al.(JP 2003-47459 with corresponding machine translation) as evidenced by the reference of Homent et al.(US 6,540,078) in view of Sorensen (US 4,966,744).
The references of Sato et al. and Homent et al. have been discussed above with respect to claim 1.
Claims 5 and 14 differ by reciting that the stacking rings of the base and the lid each are interrupted by a gate.
The reference of Homent et al. discloses that polymer containers can be formed using injection molding or vacuum forming (col. 5, line 6-22).
The reference of Sorensen discloses that it is known in the art to have gates when injection molding a petri dish (col. 2, lines 65-68).
In view of these teachings and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to manufacture the components of the primary using injection molding as an alternative means recognized in the art to manufacture a culture dish.  In the absence of a showing of unexpected result, the location of the gate resulting from the manufacture of the components would have been merely an obvious matter of design choice while still providing the required structure of the device of the primary reference.

Response to Arguments
Claim Rejection under 35 USC 102 and/or 103
Claims 1, 2, 4, 6-8, 10-13 and 15
With respect to the rejection of Claims 1, 2, 4, 6-8, 10-13 and 15 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sato et al.(JP 2003-47459 with corresponding machine translation) as evidenced by the reference of Homent et al.(US 6,540,078), Applicants argue that the rejection is improper because the disclosure of the reference of Sato et al. does not meet the limitations of amended claim 1 (pages 4-6 of the response dated 8/1/2022).  Applicants stress the following:
Sato discloses recess 14 and/or sand rubbed portion 17 that are formed as recesses between the flat top portion 4 in the center of the lid 6 and the projections 9 and 13 on the outer edge of the lid 6. When stacked, the sand rubbed portion 7 of the main body 3 of Sato nests inside the recess 14 and/or sand rubbed portion 17 to prevent shake. See Sato, [001 1 ] of translation. However, the projections 9 and 13 are not circumscribing and bordering the top portion 4. Instead, recess 14 and/or sand rubbed portion 17 border the flat top portion 4, whereas the projections 9 and 13 are separated from the top portion by the recess 14 and sand rubbed portion 17. Furthermore, because the recess 14 is recessed from the top portion 4, it cannot be considered to be, together with the top portion 4, part of a "circular flat lid region" (emphasis added) of claim 1. Thus, the projections 9 and 13 cannot be considered to correspond to the lid stacking ring of claim 1. 
Furthermore, the recess and/or sand rubbed portion 17 cannot be considered to correspond to the lid stacking ring of claim 1. While these recesses (14, 17) do border the flat top portion 4 of Sato, they are lowered regions in the exterior surface of the lid 6 inside the corner of the lid 6. In other words, the aforementioned recesses 14 and 17 are not raised rings of material in an exterior surface of the lid 6. In addition, because the recesses 14, 17 nest with the sand rubbed portions 7, the sand rubbed portions 7 do not fit concentrically inside the recesses 14, 17.

	In response, while the embodiment of Figs. 1-4 of the reference of Sato et al. does not meet the limitation of amended claim 1, the Examiner maintains that the limitations of amended claim 1 are met by the embodiment disclosed in Figs. 5-8 of the reference of Sato et al. for the reasons set forth above in the prior art rejection of claims 1, 2, 4, 8, 10-13 and 15.  The embodiment of Figs. 5-8 encompass a lid structure which does not include recesses (14,17) and as shown in Figs. 5 and 7, when the bottom of the base (1) is stacked on top of the lid (4), the base stacking ring (7) fits concentrically inside the lid stacking ring (9) and is disposed on the circular flat lid region (6) where the lid stacking ring (9) is a raised ring of material in an exterior surface of the corner and the lid stacking ring (9) circumscribes and borders the circular flat region (6).

Claims 3 and 9
With respect to the rejection of Claims 3 and 9 under 35 U.S.C. 103 as being unpatentable over Sato et al.(JP 2003-47459 with corresponding machine translation) as evidenced by the reference of Homent et al.(US 6,540,078), Applicants argue that the rejection is improper because the additional reference of Homent et al. does not cure the deficiencies of the references of Sato et al. (page 6 of the response dated 8/1/2022).
In response, for reasons discussed above with respect to claim 1, the Examiner is of the position that the reference of Sato et al. meets the instant claim limitations.

Claims 5 and 14
With respect to the rejection of Claims 5 and 14 under 35 U.S.C. 103 as being unpatentable over Sato et al.(JP 2003-47459 with corresponding machine translation) as evidenced by the reference of Homent et al.(US 6,540,078) in view of Sorensen (US 4,966,744), Applicants argue that the rejection is improper because the additional reference of Sorenson et al. does not cure the deficiencies of the references of Sato et al. or Homent et al. (page 6 of the response dated 8/1/2022).
In response, for reasons discussed above with respect to claim 1, the Examiner is of the position that the reference of Sato et al. alone or further in view of Homent et al. meets the instant claim limitations.  The reference of Sorenson et al. was merely relied upon to address the additional claim elements recited in dependent claims 5 and 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB